Mr. Justice Duell
delivered the opinion of the Court:
This appeal is taken from a decision of the Commissioner of Patents awarding priority of invention to Frank B. McBerty. *47The invention in controversy relates to telephone systems, and the particular issue in this ease is thus defined:
“1. A telephone system comprising a subscriber’s line, a source of current connected with the line, a line relay, a line signal adapted to be brought into operation by the energization of said relay, a plug switch, a supervisory lamp connected and arranged to shunt out the said line signal when the plug switch is dosed and a shunt controlled by said relay and arranged to reduce the resistance of the supervisory lamp circuit when the line circuit is open and the plug switch closed.
“2. A telephone system comprising a subscriber’s line, a substation switch for closing the line circuit, a source of current supply connected with the line, a line signal associated with said relay and controlled thereby, a plug switch and a supervisory signal connected and arranged for shunting out said line signal when the line circuit is closed, and a normally closed shunt controlled by said relay and adapted for reducing the resistance of the supervisory signal circuit, said shunt closing when the line circuit is opened by the substation switch.
This interference is one of a series, in all of which Samuel B. Fowler appears as a party. The testimony taken in this interference is the same as that taken in what may be termed the main case, which we have this day decided in favor of the senior party, McBerty. (Ante, 41.) The conclusion reached in that case requires, for the same reasons, an affirmance of the concurrent decisions of the three Patent Office tribunals.
We accordingly award priority of invention herein to Frank B. McBerty, and direct the clerk of the court to certify the opinion and proceedings in this court to the Commissioner of Patents in accordance with the requirements of law applicable thereto.

Affirmed.